              IN THE UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                    ASHEVILLE DIVISION

UNITED STATES OF AMERICA )           Docket No.:1:18-CR-37-MOC
                         )
v.                       )                ORDER
                         )
DAVID MATTHEW HAROLD     )
                         )

     THIS MATTER IS BEFORE THE COURT following receipt

of a Forensic Evaluation from the Federal Medical Center (“FMC”)

in Butner, North Carolina dated October 16, 2018. The Report

concludes that the Defendant is currently suffering from a mental

disease or defect rendering him mentally incompetent to proceed.

     The Court conducted a competency hearing consistent with

18 U.S.C. § 4247(d). Defense counsel waived appearance of her

client with no objection from the Government. The Defendant

remains in custody at FMC Butner.

     Based upon all the evidence presented at the hearing and the

overall record in the case, the Court concluded consistent with 18

U.S.C. § 4241(d) that the Defendant is not competent to proceed

at this time. The evaluators, however, indicated that there is a

“substantial likelihood that he can be restored to competency in
the foreseeable future” and provided a treatment plan for

restoration. Neither party posed objections to the

recommendation for restoration and agreed that the Defendant

remain at FMC Butner for the restoration period allowed by

statute.

     NOW THEREFORE IT IS ORDERED:

1.   The Court finds that Defendant is currently suffering from

     a mental disease or defect rendering him mentally

     incompetent to proceed.

2.   Defendant is committed to the custody of the Attorney

     General pursuant to 18 U.S.C. § 4241(d), who shall

     hospitalize the Defendant for treatment and for further

     evaluation to determine whether the Defendant can attain, or

     has attained, competency to proceed. The Court will

     recommend to the Bureau of Prisons that the Defendant

     remain at FMC Butner, where he is currently housed and

     receiving treatment.

3.   The custodial treatment and evaluation described above shall

     be “for such a reasonable period of time, not to exceed four


                                 2
     months,” as provided in 18 U.S.C. § 4241(d); and “for an

     additional reasonable period of time until his mental

     condition is so improved that trial may proceed, if the Court

     finds that there is a substantial probability that within such

     additional period of time he will attain the capacity to permit

     the proceedings to go forward” as provided by § 4241(d)(2)(A).

4.   The Clerk is directed to send copies of this Order to defense

     counsel, counsel for the Government, the U.S. Marshal, and

     to the Honorable Max O. Cogburn, Jr.

     SO ORDERED.

                            Signed: October 29, 2018




                                   3
